UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7284



TIMOTHY J. MARTIN, SR.,

                                              Plaintiff - Appellant,

          versus


OFFICER GOODMAN, 2960; CORPORAL      HAMILTON,
3154; OFFICER GRIFFITH, 2905,

                                            Defendants - Appellees,
          and


K-9 BRUTUS,

                                                           Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-99-3159-AW)


Submitted:    February 22, 2001         Decided:    February 28, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy J. Martin, Sr., Appellant Pro Se. Jeffrey Grant Cook, BAL-
TIMORE COUNTY OFFICE OF LAW, Towson, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Timothy J. Martin, Sr., appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district court’s opinion and

orders and find no reversible error.*   Accordingly, we deny Mar-

tin’s motion for appointment of counsel and affirm on the reasoning

of the district court.   Martin v. Goodman, No. CA-99-3159-AW (D.

Md. Aug. 24, 2000).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                          AFFIRMED




     *
       The district court entered its order granting summary
judgment for Defendants prior to the expiration of the time Martin
was given to file a reply to the Defendants’ supplement to the
motion. However, because Martin subsequently filed his response
and the district court thoroughly reviewed it, any error was
harmless. See Fed. R. Civ. P. 61.


                                2